DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3,5-13,15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Micheloni (US 20170213597) and in view of Micheloni (US 10332613 filed May 28, 2015), and further in view of Hsiao (US 20190095135 filed Mar 2018)

Claim 1.    Micheloni597 discloses A memory controller for controlling a memory device including a plurality of memory blocks (e.g., memory controller 10 further includes a characteristics module 14 configured to determine one or more characteristic of each NAND 

	a remaining count determiner configured to determine a remaining count that is a number of program and erase operations to be additionally performed in the memory device based on a program/erase count received from the memory device (e.g., operable to determine the total number of program and erase operations for NAND device 20 by summing the numbers for each block of the NAND device 20.  This sum is then compared to the P/E cycle threshold in step 106, para 0046; a different program step voltage is used as shown by arrow 91 to reduce the BER of the NAND device 25.  A different program step voltage is then used until the BER again reaches the BER threshold 90 at which time another different program step voltage is used as shown by arrow 92 to again reduce the BER of the NAND device 25, 0050);

	a read voltage determiner configured to generate a changed read voltage table based on a default read voltage table and a coefficient determined according to the remaining count (e.g., change the program step voltage to the different program step voltage when the determined number of program and erase cycles of the NAND device reach the program and erase cycle threshold, 0024; read operations, 0006; summing the numbers for each block of the NAND device 20.  This sum is then compared to the P/E cycle threshold, para 0046; Bit Error Rate (BER) threshold, 0049),

determine a read voltage to be used in the memory device according to the retention period is among read voltages included in the changed read voltage table (e.g., use the table to select the program step voltage that corresponds to the determined number of P/E cycles of the NAND device, para 0059) (Further, Micheloni597 discloses changing the program step voltage to the different program step voltage (0026) the threshold is an age threshold (0027).  circuit 13 is configured to change the program step voltage to the different program step voltage when the age of the NAND device reaches the age threshold (0027).  change the program step voltage for the block to the different program step voltage (0031).  initially program memory cells of the NAND device 20 using an initial program step voltage by storing the initial program step voltage in one or more trim registers 25 and is configured to change the program step voltage used to 

Micheloni597 does not disclose, but Micheloni613 discloses
	a retention period calculator configured to determine a retention period based on a power-off time and a power-on time of the memory device (e.g., offline retention tests are performed 407 when the memory controller is being shut off and when it is turned back on, col 5:5-15; offline retention time t is then determined 513, col 6:44-54)(Micheloni613 discloses When the results of the online retention test indicate deviation from online test characteristics corresponding to a model use case 412 the retention threshold is adjusted 409 (col 5:27-30).  Similarly, Micheloni613 also discloses reading during offline tests, when a power-off indication is received  (col 5:38-55).  power-off signal is received, nonvolatile memory controller 110 does not completely power-off but rather enters a low power mode in which certain modules are operable such as the offline timer.  In this mode all NAND memory devices are powered off and nonvolatile memory controller 110 returns to full-power mode when a power-on signal or start-up signal is received (col 6:55-63).  The retention threshold is a function of the use case at given retention time available to track how the flash NAND devices age while the SSD is active (col 10:33-40).  FIG. 11 shows a graph of .DELTA.R(t,ts) for the NAND device tested in FIG. 7 for a use case F85-2.  Use case F85-2 is performed at a temperature of 85 degrees and a ts of one day).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller determining characteristics of a NAND and overall retention time (0064) of Micheloni597, with Micheloni613, providing the benefit of accurately determining retention capabilities of NAND and assure that the NAND devices maintain the determined retention capabilities (see Micheloni613, col 1:56-59), to address reliability of storage elements over the life of the SSD with voltage applied to storage elements during P/E cycles (col 1:13-17).  It would have been obvious to combine Micheloni597 with Micheloni613.   Micheloni597 discloses using time periods for performing tests at intervals 

Micheloni597 in view of Micheloni613 does not disclose, but Hsiao discloses
	wherein the read voltage determiner generates the changed read voltage table by multiplying read voltages included in the default read voltage table by the coefficient (e.g., multiply the quotient obtained accordingly and the unit displacement voltage to obtain the displacement voltage. calculate the corresponding displacement voltages based on the total displacements corresponding to different preset read voltages, 0077).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller determining characteristics of a NAND and overall retention time (0064) of Micheloni597, with Micheloni613, with Hsiao providing the benefit of finding optimal read voltage set for data to be read through calculation before read operation is performed to reduce multiple read operations and reduce error rate of reading data, thereby improving efficiency (see Hsiao, 0005).


Claim 2.    Micheloni597 discloses wherein the remaining count determiner generates and outputs remaining count information including information on the remaining count and the coefficient to the read voltage determiner (e.g., step circuit 2 is configured to use a program/erase counter to determine the number of program and erase cycles of each block of the NAND device and change the program step voltage of each block in a particular group to the different program step voltage when the determined number of program and erase cycles of the group reaches the program and erase cycle threshold for the group of blocks, 0053; change 


Claim 5.    Micheloni597 discloses wherein the remaining count determiner determines the remaining count based on a representative value of the program/erase count (e.g., "usage characteristics." The stored usage characteristics include the number of Program and Erase (P/E) cycles for each block of each NAND, 0029-0030; use a program/erase counter to determine the number of program and erase cycles of each block of the NAND device and change the program step voltage of each block in a particular group to the different program step voltage when the determined number of program and erase cycles of the group reaches the program and erase cycle threshold for the group of blocks, para 0053).

Claim 6.    Micheloni597 discloses wherein the representative value of the program/erase count is any one of an average value, median value, maximum value or minimum value of program/erase counts with respect to the plurality of memory blocks (e.g., a total number of program and erase cycles for the group, or the average number of program and erase cycles of blocks in the group, 0053; maximum, 0030).

Claim 7.    Micheloni597 does not disclose, but Micheloni613 discloses
wherein the retention period is a period from the power-off time to the power-on time (e.g., offline retention tests are performed 407 when the memory controller is being shut off and when it is turned back on, col 5:5-15; offline retention time t is then determined 513, col 6:44-54).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller determining characteristics of a NAND and overall retention time (0064) of Micheloni597, with Micheloni613, providing the benefit of accurately determining retention capabilities of NAND and assure that the NAND devices maintain the determined retention capabilities (see Micheloni613, col 1:56-59), to address reliability of storage elements over the life of the SSD with voltage applied to storage elements during P/E cycles (col 1:13-17).

Claim 8.    Micheloni597 discloses wherein the read voltage used in the memory device is decreased as the retention period becomes longer (e.g., change the program step voltage that is used to program the memory cells of each NAND device 20 to a different program step voltage that is lower than the initial program step voltage, para 0023; se a program/erase counter to determine the number of program and erase cycles of each block of the NAND device and change the program step voltage of each block in a particular group to the different program step voltage when the determined number of program and erase cycles of the group reaches the program and erase cycle threshold for the group of blocks, 0053).

Claim 9.    Micheloni597 does not disclose, but Micheloni613 discloses
	wherein the retention period calculator determines the retention period by receiving the power-off time from the memory device and receiving power-on information in the memory controller (e.g., NAND memory devices are powered off and nonvolatile memory controller 110 returns to full-power mode when a power-on signal, col 6:55-63).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller determining characteristics of a NAND and overall retention time (0064) of Micheloni597, with Micheloni613, providing the benefit of accurately determining retention capabilities of NAND and assure that the NAND devices maintain the determined retention capabilities (see Micheloni613, col 1:56-59), to address reliability of storage elements over the life of the SSD with voltage applied to storage elements during P/E cycles (col 1:13-17).

Claim 10.    Micheloni597 discloses wherein the read voltage determiner generates and outputs read voltage information based on the read voltage used in the memory device (e.g., loading a different program step voltage into the trim registers of the NAND device.  Program operations of the NAND device are then performed using the different program step voltage, 0007).

Claim 11.    Micheloni597 discloses A method for operating a memory controller for controlling a memory device including a plurality of memory blocks (e.g., memory controller 10 further 

determining a remaining count that is a number of program and erase operations to be additionally performed in the memory device based on a program/erase count received from the memory device  (e.g., operable to determine the total number of program and erase operations for NAND device 20 by summing the numbers for each block of the NAND device 20.  This sum is then compared to the P/E cycle threshold in step 106, para 0046; a different program step voltage is used as shown by arrow 91 to reduce the BER of the NAND device 25.  A different program step voltage is then used until the BER again reaches the BER threshold 90 at which time another different program step voltage is used as shown by arrow 92 to again reduce the BER of the NAND device 25, 0050);

generating a changed read voltage table based on a default read voltage table and a coefficient determined according to the remaining count (e.g., change the program step voltage to the different program step voltage when the determined number of program and erase cycles of the NAND device reach the program and erase cycle threshold, 0024; read operations); and

determining a read voltage used in the memory device according to the retention period among read voltages included in the changed read voltage table (e.g., use the table to select the program step voltage that corresponds to the determined number of P/E cycles of the NAND device, para 0059). (Micheloni597 discloses changing the program step voltage to the different program step voltage (0026) the threshold is an age threshold (0027).  circuit 13 is configured to change the program step voltage to the different program step voltage when the age of the NAND device reaches the age threshold (0027).  change the program step voltage for the block to the different program step voltage (0031).  initially program memory cells of the NAND device 20 using an initial program step voltage by storing the initial program step voltage in one or more trim registers 25 and is configured to change the program step voltage used to program the memory cells of the NAND device 25 during the lifetime of the NAND device 25 by storing different program step voltages in trim registers 25 (0038, 0056).  tests can be performed at operating 

Micheloni597 does not disclose, but Micheloni613 discloses
determining a retention period, based on a power-off time and a power-on time of the memory device (e.g., offline retention tests are performed 407 when the memory controller is being shut off and when it is turned back on, col 5:5-15; offline retention time t is then determined 513, col 6:44-54). (Micheloni613 discloses When the results of the online retention test indicate deviation from online test characteristics corresponding to a model use case 412 the retention threshold is adjusted 409 (col 5:27-30).  Similarly, Micheloni613 also discloses reading during offline tests, when a power-off indication is received  (col 5:38-55).  power-off signal is received, nonvolatile memory controller 110 does not completely power-off but rather enters a low power mode in which certain modules are operable such as the offline timer.  In this mode all NAND memory devices are powered off and nonvolatile memory controller 110 returns to full-power mode when a power-on signal or start-up signal is received (col 6:55-63).  The retention threshold is a function of the use case at given retention time available to track how the flash NAND devices age while the SSD is active (col 10:33-40).  FIG. 11 shows a graph of .DELTA.R(t,ts) for the NAND device tested in FIG. 7 for a use case F85-2.  Use case F85-2 is performed at a temperature of 85 degrees and a ts of one day).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller determining characteristics of a NAND and overall retention time (0064) of Micheloni597, with Micheloni613, providing the benefit of accurately determining retention capabilities of NAND and assure that the NAND devices maintain the determined retention capabilities (see Micheloni613, col 1:56-59), to address reliability of storage elements over the life of the SSD with voltage applied to storage elements during P/E cycles (col 1:13-17).  It would have been obvious to combine Micheloni597 with Micheloni613.   Micheloni597 discloses using time periods for performing tests at intervals (0049) for extending the life span of NAND flash memory devices that will reduce program time (0004) and changing voltage of memory cells (0005) related to performing read operations on memory cells of NAND (0020).  Micheloni613 discloses assuring a level of retention that 

Micheloni597 in view of Micheloni613 does not disclose, but Hsiao discloses
	wherein the read voltage table is generated by multiplying read voltages included in the default read voltage table by the coefficient (e.g., multiply the quotient obtained accordingly and the unit displacement voltage to obtain the displacement voltage. calculate the corresponding displacement voltages based on the total displacements corresponding to different preset read voltages, 0077).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller determining characteristics of a NAND and overall retention time (0064) of Micheloni597, with Micheloni613, with Hsiao providing the benefit of finding optimal read voltage set for data to be read through calculation before read operation is performed to reduce multiple read operations and reduce error rate of reading data, thereby improving efficiency (see Hsiao, 0005).


Claim 12 is rejected for reasons similar to claim 2 (see above rejection).
Claim 13 is rejected for reasons similar to claim 3 (see above rejection).

Claim 15.    Micheloni597 discloses wherein the remaining count is 10 determined based on an average value of program/erase counts with respect to the plurality of memory blocks, which are received from the memory device (e.g., calculating the average of the number of program and erase cycles for all blocks of the NAND device, 0027).

Claim 16.    Micheloni597 discloses wherein the remaining count is is determined based on a maximum count value or minimum count value


Claim 17 is rejected for reasons similar to claim 7 (see above rejection).
Claim 18 is rejected for reasons similar to claim 8 (see above rejection).
Claim 19 is rejected for reasons similar to claim 9 (see above rejection).
Claim 20 is rejected for reasons similar to claim 10 (see above rejection).

Claims  4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Micheloni (US 20170213597) and in view of Micheloni (US 10332613 filed May 28, 2015), and Hsiao (cited above), and further in view of Ryan (US 20160034206)

Claim 4.    Micheloni597 in view of Micheloni613 and Hsiao does not disclose, but Ryan discloses
	wherein, as the program/erase count increases, the remaining count and (e.g., estimated remaining life … comparing the relative values of the operating parameters employed by Flash Controller 120 during each health stage with the fixed set of operating parameters specified by the manufacturer, 0132)

the coefficient decrease (e.g., if the relative values for a given health stage average 90% of the average manufacturer values, then the P/E cycle count for that health stage would be multiplied by 0.9, 0132).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller determining characteristics of a NAND and overall retention time (0064) of Micheloni597, with Micheloni613, and Hsiao with Ryan, providing the benefit of using estimated remaining life during subsequent health stages (see Ryan, 0133), to increasing the operational efficiency and extending the estimated operational lifetime of flash 

Claim 14 is rejected for reasons similar to claim 4 (see above rejection).

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive.
For the rejection under 35 USC 103:
First, for claims 1 and 11, Applicant argues that the cited references do not disclose the amended limitations .  

The present OA rejected the amended limitation with Hsiao in combination with the other cited references.

Specifically, Micheloni597 in view of Micheloni613 does not disclose, but Hsiao discloses
	wherein the read voltage determiner generates the changed read voltage table by multiplying read voltages included in the default read voltage table by the coefficient (e.g., multiply the quotient obtained accordingly and the unit displacement voltage to obtain the displacement voltage. calculate the corresponding displacement voltages based on the total displacements corresponding to different preset read voltages, 0077).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller determining characteristics of a NAND and overall retention time (0064) of Micheloni597, with Micheloni613, with Hsiao providing the benefit of finding optimal read voltage set for data to be read through calculation before read operation is performed to reduce multiple read operations and reduce error rate of reading data, thereby improving efficiency (see Hsiao, 0005).

	Applicant’s arguments for dependent claims 2-10 and 12-20 are based on independent base claims 1 and 11 (addressed above).

	Applicant’s arguments for dependent claims 4 and 14 are based on independent base claims 1 and 11 (addressed above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/GAUTAM SAIN/Primary Examiner, Art Unit 2135